Name: Council Regulation (EC) No 1418/97 of 22 July 1997 fixing the guide price for wine for the 1997/98 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  prices
 Date Published: nan

 No L 196/ 12 EN Official Journal of the European Communities 24 . 7 . 97 COUNCIL REGULATION (EC) No 1418/97 of 22 July 1997 fixing the guide price for wine for the 1997/98 wine year HAS ADOPTED THIS REGULATION: Article 1 For the 1997/98 wine year, the guide prices for table wine shall be as follows : Type of wine Guide price RI R II R III AI All AHI ECU 3,828/% vol/hl ECU 3,828/% vol/hl ECU 62,1 5/hl ECU 3,828/% vol/hl ECU 82,8 1 /hi ECU 94,57/hl THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 27 (5) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (-1), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are, in par ­ ticular, to ensure a fair standard of living for the agricul ­ tural community, to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices; Whereas, if these objectives are to be achieved, it is of prime importance that the gap between production and demand should not be opened further; whereas, to that end , the guide prices for the 1997/98 wine year should be set at the same levels as the previous year; Whereas the guide prices, as defined in Annex III to Regulation (EEC) No 822/87, must be fixed for each type of table wine representative of Community production , Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1997. For the Council The President F. BODEN (') OJ No L 84, 27 . 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 1417/97 (see page 10 of this Official Journal). ( 2 ) OJ No C 101 , 27 . 3 . 1997, p. 21 . 0 OJ No C 200, 30 . 6 . 1997. (4) Opinion delivered on 29 . 5 . 1997 (not yet published in the Official Journal).